Citation Nr: 0214976	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  99-09 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for headaches and thoracic outlet syndrome as a result 
of medical treatment at a VA medical facility in May 1996.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from March 2, 1979, to 
March 7, 1979, and from April 3, 1979, to July 3, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran's case was remanded for 
additional development in July 2001.  It is again before the 
Board for appellate review.

The Board notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal in May 1999.  The veteran was scheduled 
for a hearing in March 2001 and notified of the date in 
January 2001.  However, the veteran's failed to report for 
his scheduled hearing.  The veteran did not request that his 
hearing be rescheduled and has not shown good cause for his 
failure to report for the hearing.  Accordingly, the Board 
finds that the veteran's request for a Travel Board hearing 
has been withdrawn; the Board will adjudicate the case based 
on the evidence of record.  38 C.F.R. § 20.704(d) (2002).


FINDINGS OF FACT

1.  The veteran claims to have undergone a biopsy of a mass 
on the left side of his neck at the VA medical center (VAMC) 
Roseburg, Oregon, in May 1996.

2.  Subsequent VA treatment records have reported physical 
evidence of a biopsy on the left side of the neck. 

3.  The veteran had surgery in November 1997 and March 1998, 
respectively, to alleviate symptoms of thoracic outlet 
syndrome.

4.  The veteran did not suffer any additional disability from 
his May 1996 biopsy.


CONCLUSION OF LAW

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches and bilateral thoracic outlet syndrome as a result 
of VA medical treatment is not warranted.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran submitted his claim for compensation benefits 
under 38 U.S.C.A. § 1151 in June 1997.  At that time he 
alleged that he suffered from headaches and thoracic outlet 
syndrome as residuals of a biopsy performed on his neck at 
the VA medical center (VAMC) in Roseburg, Oregon.  

In support of his claim the veteran submitted a statement 
from J. A. Bobenhouse, M.D., dated in June 1997.  The 
statement reported that Dr. Bobenhouse had seen the veteran 
in June 1997 and performed electromyography (EMG) and nerve 
conduction studies of the left arm, which were normal.  He 
said that the veteran had evidence of "left neck and 
shoulder pain with medial scapular pain due to muscular 
strain and spasm associated with left arm tingling due to 
thoracic outlet syndrome."  Dr. Bobenhouse did not relate 
the diagnosis of thoracic outlet syndrome to any medical 
procedure performed by VA.

Associated with the claims folder are VA treatment records 
and discharge summaries for a period from January 1997 to 
September 1997.  The records relate primarily to treatment 
provided to the veteran for unrelated medical and psychiatric 
problems.  There were a number of entries that noted that the 
veteran complained of left shoulder pain and numbness and 
tingling in his left hand.  An entry dated in February 1997 
reported that the veteran was being seen for follow-up of a 
previous laryngoscopy and biopsy done in Oregon.  The 
examiner reported a 5-millimeter (mm) node on the left side 
of the neck and a scar from a previous biopsy in the left 
supraclavicular area.  The veteran was to be scheduled for a 
direct laryngoscopy (DL) for further evaluation and his 
records were to be requested from Oregon.  There was no 
finding of any residuals related to the biopsy.  The veteran 
underwent a DL procedure in April 1997 with several biopsies 
taken at that time.  There were no residuals noted from this 
procedure. 

The veteran was seen in May 1997 where he gave a history of 
surgery on his neck one year earlier.  He complained of a 
painful nodule at the site.  In another entry, dated later 
that same month, the veteran said that he experienced 
twitching in the fingers of his left hand during the biopsy 
when they got near the brachial plexus.  Nerve conduction 
studies were to be ordered.  (See report from Dr. 
Bobenhouse).  Additional entries dated in June and July 1997 
reported additional complaints of pain, numbness and tingling 
in the veteran's left arm, hand and fingers.  A magnetic 
resonance image (MRI) of the left brachial plexus was 
interpreted as normal in August 1997.  A clinical entry dated 
in August 1997 reported that the veteran continued to 
complain of pain and muscle spasms in his neck.  

The veteran was afforded a VA neurology examination in 
October 1997.  The examiner noted the veteran's history of a 
lymph node biopsy in 1995.  The examiner noted that the 
veteran ascribed his headaches to the biopsy; however, the 
examiner stated that he thought it was more likely that the 
headaches could be ascribed to whatever caused the veteran to 
have the swelling in the left side of his neck in the first 
place.  The examiner reported that the veteran's 
electrodiagnostic studies of the left upper extremity were 
normal and that he felt that this meant that it was unlikely 
that the veteran had a neurogenic form of thoracic outlet 
syndrome.  The examiner gave his impression as the veteran 
having a vascular form of thoracic outlet syndrome.

Associated with the claims folder is a request from the 
Lincoln RO to the VAMC in Roseburg to forward copies of all 
medical records on file for the veteran.  The VAMC replied in 
November 1997 that all medical records for the veteran were 
transferred to the VAMC in Lincoln in September 1996.

The veteran's case was remanded by the Board in July 2001.  
The remand directed that the veteran's claim undergo 
additional development with the scope of the development to 
be in compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law 106-475, as enacted in  November 
2000.  The remand also directed that pertinent outstanding 
treatment records be obtained and associated with the claims 
file.  The veteran was to be scheduled for a VA neurological 
examination and a medical opinion solicited as to whether the 
veteran suffered from any residual disability as a result of 
his VA biopsy.

The RO wrote to the veteran in October 2001.  The letter 
informed the veteran about the VCAA and VA's duty to provide 
notice and assistance to the veteran in the development of 
his claim.  

Associated with the claims folder are VA outpatient treatment 
records and discharge summaries for the period from February 
1995 to October 2001.  Those records contain a VA discharge 
summary for a period of hospitalization from February to 
April 1995.  The veteran was hospitalized for treatment for 
substance abuse.  The summary contains no reference to any 
problems with headaches or evidence of lymphadenopathy.  The 
summary did note that the veteran had had a laryngoscopy one 
week prior to admission.  A March 1995 social work entry 
reported that the veteran had attended a group discussion.

Also included in the records was a discharge summary that 
reported on treatment provided to the veteran for thoracic 
outlet syndrome in the left arm in November 1997.  The 
summary noted a history of left arm pain and numbness and 
reported that a work-up showed that the veteran had an 
occlusion at the proximate portion of his left subclavian 
artery.  There was no reference to any nexus between the 
veteran's vascular thoracic outlet syndrome and the biopsy of 
the neck.  The veteran underwent similar treatment for his 
right arm in March 1998.  The summary from that 
hospitalization reported that an arteriogram showed evidence 
of right thoracic outlet syndrome.  The summary reported no 
problems for the veteran as a result of his prior biopsy and 
did not link the diagnosis of right thoracic outlet syndrome 
to the biopsy.  Further, neither the November 1997 or March 
1998 summaries reported a diagnosis of headaches.

Clinical entries from January, September and November 2000, 
respectively, noted that the veteran continued to complain of 
pain and numbness in the shoulders and back.  A July 2000 
entry noted that the veteran suffered a fracture of the right 
jaw in January 2000 when he was struck in the face.  The 
veteran underwent surgery for removal of the plate that was 
implanted when he was originally treated at a private 
facility.  

The veteran was scheduled for a VA neurological examination 
in January 2002 but failed to report for the examination.  A 
notation in the claims folder indicates that the veteran was 
out of the state at the time.  He was rescheduled for his 
examination in March 2002 on two occasions.  He failed to 
report both times.  Notice of the examination was mailed to 
the veteran's last known address.

The veteran was provided a supplemental statement of the case 
in May 2002.  His case was then certified on appeal to the 
Board in September 2002.

II.  Analysis

The veteran has argued that he is entitled to compensation 
pursuant to 38 U.S.C.A. § 1151, because he suffers from 
headaches and thoracic outlet syndrome as residuals of a neck 
biopsy performed at a VA medical facility.  He alleges that 
he suffered some type of nerve damage as a result of the 
biopsy.

With regard to 38 U.S.C.A. § 1151 (West 1991), the Board 
notes that that provision has been amended since June 1997 
when the veteran submitted his claim for benefits.  However, 
the amendments were made applicable only to claims filed on 
or after October 1, 1997.  See, e.g., Jones v. West, 12 Vet. 
App. 460, 463 (1999).  Claims filed prior to October 1, 1997, 
are to be adjudicated under the law as it existed previously.  
See VAOPGCPREC 40-97 (1997).

Section 1151 provides that, where any veteran shall have 
suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

The regulations implementing 38 U.S.C.A. § 1151 (West 1991) 
are found at 38 C.F.R. §§ 3.358, 3.800 (2001).  They provide, 
in pertinent part, that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(a) (2001).  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was intended 
to alleviate.  38 C.F.R. § 3.358(b)(1) (2001).  Compensation 
is not payable if additional disability or death is a result 
of the natural progress of the injury or disease for which 
the veteran was hospitalized.  38 C.F.R. § 3.358(b)(2) 
(2001).  Further, the additional disability or death must 
actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2) (2001).  Additionally, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(3) (2001).

In this case the veteran underwent a biopsy of a lymph node 
at a VA facility in 1996.  Unfortunately, the exact records 
of that biopsy are not available despite repeated efforts to 
locate them.  The absence of the records do not inhibit the 
adjudication of this claim as there are treatment records for 
the veteran that document his status both before and after 
the biopsy and allow for a proper resolution of his claim.

The veteran submitted his claim for benefits in June 1997.  
He said that he experienced headaches and thoracic outlet 
syndrome as a result of the biopsy that was done in 1996.  He 
submitted a copy of a contemporaneous report from 
Dr. Bobenhouse in support of his claim.  The report from Dr. 
Bobenhouse noted that the veteran's EMG was normal and 
provide a diagnosis of thoracic outlet syndrome.

VA treatment records document the veteran's history of a 
biopsy in 1996 as well as noting the residual scar from the 
biopsy.  Thus there is little doubt that a biopsy was 
performed.  The same VA records make no connection between 
the veteran's diagnosed thoracic outlet syndrome and the 
biopsy.  The October 1997 VA neurological examiner opined 
that the veteran's thoracic outlet syndrome was vascular in 
nature and the November 1997 and March 1998 VA discharge 
summaries confirmed that opinion.  The summaries noted that 
vascular studies revealed the locations of occlusion and that 
vascular surgery was performed to alleviate the symptoms.  
Neither summary reported any nexus between the veteran's 
symptoms and his previous biopsy.  Moreover, there is no 
medical evidence of record to show that the veteran suffers 
from a chronic headache disability such that this could be 
considered an additional disability from his biopsy.

The RO attempted to scheduled the veteran for a VA 
examination in order to obtain another opinion as to any 
possible connection between his biopsy and his claimed 
disabilities.  The veteran failed to report for three 
scheduled VA examinations.  The veteran appears to have been 
out of town for the first scheduled date.  There is no 
indication in the claims folder that he was unavailable to 
report for either of the other two scheduled examinations.  
In light of the veteran's failure to report for his scheduled 
VA examination, the Board is required to adjudicate his claim 
based on the evidence of record.  See 38 C.F.R. § 3.655(b) 
(2001).

In light of the above, the Board finds that the evidence does 
not show that the veteran suffers any additional disability 
as the result of a biopsy performed at a VA facility.  
Therefore, his claim for compensation pursuant to 38 U.S.C.A. 
§ 1151 must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a basis for 
granting benefits under 38 U.S.C.A. § 1151.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).  The Board notes 
that 38 C.F.R. § 3.102 was amended in August 2001, effective 
as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the change to 38 C.F.R. § 3.102 eliminated 
the reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it pertains 
to the weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

Finally, the Board notes that, "[t]here is a presumption of 
regularity that attaches to actions of public officials."  
Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. 
Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  The United States 
Court of Appeals for Veterans Claims (Court), has also 
"applied the presumption of regularity to all manner of VA 
processes and procedures."  Woods, 14 Vet. App. at 220.  See 
Schoolman v. West, 12 Vet. App. 307, 310 (1999) (applying 
presumption as to whether RO sent to claimant the application 
form for dependency and indemnity compensation); see also 
Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir., 2001) 
(the presumption of regularity presumed that the Department 
had properly discharged its responsibilities by attaching a 
copy of the notice of appellate rights to the notification 
letter).

The Court has also stated that "[i]t is well settled that 
'clear evidence to the contrary' is required to rebut the 
presumption of regularity, i.e. the presumption that notice 
was sent in the regular course of government action."  
Schoolman, 12 Vet. App. at 310.  (citations omitted).  

The record shows that notices of the veteran's scheduled 
examination were sent to his address of record.  Indeed, 
there is the report that the veteran made it known that he 
was out of the state for his first scheduled examination 
date.  The evidence shows that proper notice of the 
examinations was provided.  There is no evidence to the 
contrary contained in the record.

III.  Veterans Claims Assistance Act of 2000

In finding that a grant of benefits pursuant to 38 U.S.C.A. 
§ 1151 is not warranted, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This law is applicable to the 
veteran's claim.  See 38 U.S.C.A. § 5107 note (West Supp. 
2002).  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.  A discussion of the pertinent VCAA and 
regulatory provisions follows.

Under newly codified 38 U.S.C.A. § 5102 and newly published 
38 C.F.R. § 3.159(b)(2), the Secretary has a duty to notify a 
claimant if his application for benefits is incomplete.  The 
notice must inform the applicant of any information necessary 
to complete the application.  In this case, the application 
is complete.  There is no outstanding information required, 
such as proof of service, type of benefit sought, or status 
of the claimant, to complete the application.  The veteran 
has submitted proof of his active service in the past.  He 
has identified the benefits sought in his claim.  
Substantiation of a claim does not mean sufficient evidence 
to prevail, rather it means providing enough evidence so that 
action on a claim can proceed.  See 66 Fed. Reg. 45,630 
(Listing the definition of a substantially complete 
application under 38 C.F.R. § 3.159(a)(3)).

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of that information and 
evidence that is to be provided by the claimant and what is 
to be provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise that if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2002).  In addition, 
38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.

In this case, the veteran was contacted in September 1997 and 
requested to provide evidence to support his claim.  The 
veteran responded that same month that he had furnished this 
information before and that the majority of his treatment had 
been at VA facilities.  He said that he had self-treated his 
disabilities and that he was being treated at a VA facility.

The veteran was provided a statement of the case (SOC) in 
April 1999, which addressed the entire development of his 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the pertinent 
statutes and regulations, and discussed the application of 
the evidence to the case.  The SOC again notified the veteran 
that he had not submitted sufficient evidence to establish 
that he suffered from additional disability as a result of VA 
medical treatment.

The veteran was scheduled to testify at a Travel Board in 
March 2001.  He failed to report for the hearing.

The Board remanded the veteran's case for additional 
development in July 2001.  The RO wrote to the veteran in 
October 2001 and advised him of VA's duty to provide notice 
and duty to assist.  The veteran was asked to identify any 
outstanding evidence that could be obtained in support of his 
claim.  He was informed that the RO would assist him in 
obtaining any evidenced so identified.  The veteran was 
informed of the evidence already of record and what the RO 
was doing to obtain other evidence in the case.  The veteran 
did not respond to the letter.

The veteran was issued a supplemental statement of the case 
(SSOC) in May 2002 that reviewed the accumulated evidence and 
restated the bases for the denial of his claim.  The SSOC 
also noted that the veteran had been scheduled, on three 
occasions, for a VA examination but failed to report for an 
examination.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  He has been provided 
assistance in obtaining the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2002) and established by 
regulation at 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 45,630-
32.  This section of the VCAA and new regulation sets forth 
several duties for the Secretary in those cases where there 
is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by 
the VA or the veteran.  The VA treatment and hospital records 
for the veteran have been obtained.  The veteran was asked to 
provide evidence in support of his claim, or identify 
evidence that VA could obtain on his behalf.  He responded to 
the first request that he had provided the information 
before.  He did not respond to the second request.  The 
veteran was scheduled for a Travel Board hearing but failed 
to report.  Attempts were made to provide a VA examination to 
the veteran but he failed to report for an examination.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).





								(Continued on next 
page)

ORDER

The claim for benefits pursuant to 38 U.S.C.A. § 1151 for 
headaches and thoracic outlet syndrome is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

